Exhibit 10.49

 SECOND AMENDMENT TO  PURCHASE AND SALE CONTRACT

THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is
entered into this 18th day of October, 2013, by and between CCIP/2 HIGHCREST,
L.L.C., a Delaware limited liability company (“Seller”), and HIGHCREST
APARTMENTS, LLC, a Delaware limited liability company (“Buyer”).

R E C I T A L S

A.              Buyer and Seller are parties to that certain Purchase and Sale
Contract dated August 15, 2013, as amended by that certain First Amendment to
Purchase and Sale Contract dated as of September 16, 2013 by and between Seller
and Laramar Kona Real Estate Associates LLC, a Delaware limited liability
company (“Laramar”) and as assigned by Laramar to Buyer pursuant to that certain
Assignment and Assumption of Purchase and Sale Contract dated as of October 18,
2013 (as amended and assigned, the “Purchase Agreement”) pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain real property located
at 3514 83rd Street, Woodridge, Illinois 60517, as more particularly described
therein (the “Property”).

B.              All capitalized terms contained herein which are not defined
shall have the meaning ascribed to them in the Purchase Agreement.

C.              The parties desire to amend the Purchase Agreement by the terms
and provisions contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Seller and Buyer agree as follows:

1.               Closing Date.  Notwithstanding any provision of the Purchase
Agreement to the contrary, the Closing Date shall be October 30, 2013. 

2.               Inspection.  The Purchase Price credit related to inspection
issues, as referenced in Section 5.4, shall be $15,000.00.

3.               Full Force and Effect.  As amended hereby, the Purchase
Agreement shall remain unmodified and shall continue in full force and effect. 
In the event of any conflict between the Purchase Agreement and this Amendment,
the terms and provisions of this Amendment shall control.

4.               Counterparts; Execution by E-mail or Facsimile.  This Amendment
may be signed by the parties in two or more counterparts which, when taken
together, shall constitute one and the same instrument.  This Amendment may also
be delivered by e-mail or facsimile transmission with the same force and effect
as if the originally executed copies of this Amendment were delivered to all
parties.

[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Purchase and Sale Contract as of the date and year first above written.

 

 

SELLER:

 

CCIP/2 HIGHCREST, L.L.C.,

a Delaware limited liability company

 

By:     CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/2, LP SERIES A,

          a Delaware limited partnership, its member

 

By:     CONCAP EQUITIES, INC.,

          a Delaware corporation,

          its general partner

 

 

          By:  /s/Mark C. Reoch

Name: Mark C. Reoch

          Title: Vice President, Transactions

 

 

 

 

PURCHASER:

 

Highcrest Apartments, LLC,

a Delaware limited liability company

 

By:     Laramar Highcrest, LLC,

          a Delaware limited liability company

 

          By:      Witz Partners VIII, LLC,

                      a Delaware limited liability company,

                      its manager

 

                      By:      The Laramar Group, L.L.C.,

                                  a Delaware limited liability company, 

                                  its manager

 

 

                                  By: /s/Bennett Neuman

                                  Name:  Bennett Neuman

                                 